Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant's arguments with respect to claims 1 and 11 have been considered but are moot in view of the new ground(s) of rejection. Applicant’s arguments are directed to the amended subject matter; new prior art is provided below. 
BIADSY teaches words as well as assigning probabilities within the model based on input portions of words. The amendment narrows the scope such that weights are assigned to the input words themselves, not just the model per se.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BIADSY; FADI et al. US 20190156820 A1 (hereinafter BIADSY) and further in view of Li; Zhichao et al.	US 20190189116 A1 (hereainfter Li).
Re claims 1 and 11, BIADSY teaches
1. A speech processing method comprising: 
learning to obtain at least one region-specific weight value5value for each word included in an utterance of a speaker; and (portions of speech as words, probability weights and model weights, learning is updating and adapting thereof via models as well as training, one or more models per dialect where one or more dialects are present, feature data, vectors, dimensions e.g. SVM training 0004, 0006, 0019, 0033-0037, 0071 with fig. 2)
updating word embedding information based on the at least one region-specific weight value obtained for each of the word.  (learning is updating and adapting thereof via models as well as training, one or more models per dialect where one or more dialects are present, feature data, vectors, dimensions e.g. SVM training 0004, 0006, 0019, 0033-0037, 0071 with fig. 2)

However, BIADSY fails to teach
the utterance including one or more words (Li scores=weights assigned to the input speech words detected having an accent 0021)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of BIADSY to incorporate the above claim limitations as taught by Li to allow for improving BIADSY to include corrective or suggestive usage such that the system can display a recommended pronunciation based on the accent score/weight for the input word itself, while preserving the phonemic word analysis of BIADSY, now with the dynamic analysis and suggestion concepts of Li.


Re claims 2 and 12, BIADSY teaches
2. The method of claim 1, further comprising, before the learning to obtain the weight information, learning to obtain the word embedding information corresponding to word data.  (learning is updating and adapting thereof via models as well as training, one or more models per dialect where one or more dialects are present, feature data, vectors, dimensions e.g. SVM training 0004, 0006, 0019, 0033-0037, 0071 with fig. 2)

Re claims 3 and 13, BIADSY teaches
(learning is updating and adapting thereof via models as well as training, one or more models per dialect where one or more dialects are present, feature data, vectors, dimensions e.g. SVM training 0004, 0006, 0019, 0033-0037, 0071 with fig. 2)

Re claims 4 and 14, BIADSY teaches
4. The method of claim 1, wherein the word data comprises 20at least one dialect for each word, and 53the at least one dialect comprises a standard language.  (dialect, portions of speech as words, probability weights and model weights, learning is updating and adapting thereof via models as well as training, one or more models per dialect where one or more dialects are present, feature data, vectors, dimensions e.g. SVM training 0004, 0006, 0019, 0033-0037, 0071 with fig. 2)

Re claims 5 and 15, BIADSY teaches
5. The method of claim 1, wherein the word embedding information comprises a vector value indicating a similar 5relationship between at least one dialect and a plurality of dimensions.  (vectors via probability weights and model weights, learning is updating and adapting thereof via models as well as training, one or more models per dialect where one or more dialects are present, feature data, vectors, dimensions e.g. SVM training 0004, 0006, 0019, 0033-0037, 0071 with fig. 2)

Re claims 6 and 16, BIADSY teaches
6. The method of claim 5, wherein the updating of the word embedding information comprises calculating each of the at least 10one region-specific weight and each of the vector values.  (vectors via probability weights and model weights, learning is updating and adapting thereof via models as well as training, one or more models per dialect where one or more dialects are present, feature data, vectors, dimensions e.g. SVM training 0004, 0006, 0019, 0033-0037, 0071 with fig. 2)

Re claims 8 and 18, BIADSY teaches
8. The method of claim 1, further comprising processing the utterance of the speaker as natural language based on the updated word embedding information.  (words, probability weights and model weights, learning is updating and adapting thereof via models as well as training, one or more models per dialect where one or more dialects are present, feature data, vectors, dimensions e.g. SVM training 0004, 0006, 0019, 0033-0037, 0071 with fig. 2)

Re claims 9 and 19, BIADSY teaches
59. The method of claim 1, further comprising obtaining optimal word embedding Information by learning to obtain at least one or more region-specific weight information for each word included in the utterance of the speaker each time the speaker speaks.  (portions of speech as words, probability weights and model weights, learning is updating and adapting thereof via models as well as training, one or more models per dialect where one or more dialects are present, feature data, vectors, dimensions e.g. SVM training 0004, 0006, 0019, 0033-0037, 0071 with fig. 2)

Re claims 10 and 20, BIADSY teaches
10. The method of claim 9, wherein the word embedding information updated each time the speaker speaks is close to the optimal word embedding information. (optimization is learning which is updating and adapting thereof via models as well as training, one or more models per dialect where one or more dialects are present, feature data, vectors, dimensions e.g. SVM training 0004, 0006, 0019, 0033-0037, 0071 with fig. 2)


Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over BIADSY; FADI et al. US 20190156820 A1 (hereinafter BIADSY) in view of Li and further in view of PARK; Sung Soo US 20160140954 A1 (hereinafter PARK).
Re claims 7 and 17, BIADSY teaches
7. The method of claim 1, wherein the learning to obtain the weight information comprises: 
learning to obtain at least one region-specific weight information corresponding to the obtained at least one utterance feature data.  (portions of speech as words, probability weights and model weights, learning is updating and adapting thereof via models as well as training, one or more models per dialect where one or more dialects are present, feature data, vectors, dimensions e.g. SVM training 0004, 0006, 0019, 0033-0037, 0071 with fig. 2)
However, BIADSY fails to teach
(Park 0004 and 0006)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of BIADSY to incorporate the above claim limitations as taught by PARK to allow for improvements of BIADSY to account articulation patterns tied to dialects to learn in the trainable adaptable model of BIADSY, thereby reducing error rate and increasing the capacity of the model.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

LI; Xiangang et al.	US 20190189112 A1
	ASR and dialect analysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov